Citation Nr: 9915981	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945 and from July 1947 to February 1957.  He was a 
prisoner of war (POW) from May 5, to August 31, 1944.  He was 
awarded the Purple Heart and the Silver Star.  The veteran 
died in November 1994 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above-noted claim. 

In April 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  

The appellant has also claimed entitlement to service 
connection for the cause of the veteran's death as secondary 
to tobacco dependence.  See VA Form 9, dated August 29, 1995; 
see also O.G.C. Prec. Op. 2-93 (Jan. 13, 1993); VAOPGCPREC 
19-97 (May 13, 1997).  Recent legislation was enacted 
prohibiting service connection for a death or disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service.  See Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. 
§ 1103).  However, new section 1103 applies only to claims 
filed after June 9, 1998, and does not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998, such as 
in this case.  This claim has not been developed or 
adjudicated by the RO, and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran died on November [redacted] 1994.

2.  Prior to his death, the veteran had established service 
connection for post traumatic stress disorder (PTSD), 
chronic, with an anxiety reaction, evaluated as 100 percent 
disabling; traumatic arthritis of the lumbar spine, evaluated 
as 10 percent disabling; and a scar of the left arm, residual 
of a gunshot wound, evaluated as noncompensable. 

3.  The immediate cause of the veteran's death was 
endobronchial cancer.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause included chronic obstructive pulmonary disease (COPD).

4.  The appellant has presented no competent medical evidence 
showing that any pulmonary disorder, including COPD or the 
endobronchial cancer that caused the veteran's death, 
developed either during service or to a compensable degree 
within one year after his separation from service.

5.  The appellant has presented no competent medical evidence 
showing that a cerebrovascular accident (CVA), cardiovascular 
disease, or a service-connected disability, i.e., PTSD, 
chronic, with an anxiety reaction; traumatic arthritis of the 
lumbar spine; or a scar of the left arm, residual of a 
gunshot wound, caused the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records from both periods of 
service disclose no complaints or findings of endobronchial 
cancer or cardiovascular disease.  Examination of the 
cardiovascular system and lungs, including a chest x-ray, was 
normal on separation examination in August 1945. 

A June 1956 chest x-ray showed healed, old infiltrative 
disease.  The right hilum looked full, particularly the 
superior portion.  This was interpreted as probably within 
normal limits.  An August 1956 chest x-ray was interpreted as 
normal.  On separation examination in February 1957, 
examination of the veteran's lungs and chest and heart, 
including a chest x-ray, was normal. 

The first post-service medical evidence showing any pulmonary 
pathology consists of a July 1974 report of examination by 
Thomas Bridger, M.D.  The veteran gave a history of being 
treated for pleurisy during active service.  Pertinent 
diagnoses included COPD.    

On VA POW examination in April 1984, there was left axis 
deviation on electrocardiogram (EKG).  A chest x-ray was 
negative for any pulmonary findings.  

VA treatment records reveal that the veteran was diagnosed as 
having peripheral vascular disease in 1985.  In October 1989, 
he underwent right carotid endarterectomy with saphenous vein 
patch due to bilateral carotid stenosis.  He had mild 
hypertension.

Also associated with the claims folder are private treatment 
records of the veteran from the Northeast Alabama Regional 
Medical Center, dated in November 1992.  Pertinent diagnoses 
included acute respiratory failure, multiple etiologies; 
carcinoma of the right lung; acute congestive heart failure; 
pneumococcal pneumonia; severe COPD; status post 
cerebrovascular accident; acute cerebrovascular accident; 
status post carotid endarterectomy; hypertension; and status 
post triple A bypass.

The veteran was hospitalized at the VA Medical Center in 
Birmingham, Alabama, on November 21, 1994, with a two plus 
year of endobronchial cancer.  He gave a one month history of 
intermittent dyspnea.  He developed progressive worsening of 
his respiratory distress.  He expressed the wish for no 
aggressive intervention, mechanical ventilation or 
cardiopulmonary resuscitation.  Comfort care was established, 
and he died shortly after midnight on November [redacted] 1994.  The 
diagnosis was endobronchial cancer.

The death certificate listed endobronchial cancer as the 
immediate cause of the veteran's death.  The approximate 
interval between onset and death was two and one half years.  
Other significant conditions contributing to death but not 
resulting in the underlying cause included COPD.  An autopsy 
was not performed.

At the time of the veteran's death, he was service connected 
for PTSD, chronic, with an anxiety reaction, evaluated as 100 
percent disabling; traumatic arthritis of the lumbar spine, 
evaluated as 10 percent disabling; and a scar of the left 
arm, residual of a gunshot wound, evaluated as 
noncompensable. 

The RO denied entitlement to service connection for the cause 
of the veteran's death in January 1995.  In her April 1995 
notice of disagreement, the appellant stated the "death 
certificate may indicate endobronchial cancer, however, my 
husband had a heart attack and stroke just prior to his death 
and he was rated as service connected for chronic anxiety."  
In her August 1995 substantive appeal, she further stated 
that she believed that VA was wrong in determining that the 
cause of her husband's death was not related to his service-
connected PTSD.  

The appellant testified at a personal hearing before the 
Board in April 1999.  She stated that she did not believe 
that the veteran died from cancer, but rather that he 
suffered a heart attack or stroke and that his service-
connected psychiatric disorder was "always off and on."  
She did not believe that he died of cancer because the nurse 
let her go home after bringing him to the hospital because he 
was feeling well.  She was called to return to the hospital 
as soon as she got home.  The veteran was unconscious and 
died shortly after she returned to the hospital.  


Legal analysis

The threshold question that must be resolved is whether or 
not the appellant has submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), "a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  A well-grounded claim is "a plausible claim, 
one that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veteran's death).  The United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) has further held that "[w]here 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).  If the appellant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is not obligated under 38 U.S.C.A. § 5107(a) (West 
1991) to assist the appellant any further in the development 
of that claim.  Murphy, 1 Vet. App. at 81.  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for a malignant tumor or 
cardiovascular disease may be established based on a legal 
"presumption" by showing that either condition manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Moreover, the veteran was a POW for more than 30 days.  In 
the case of a veteran who is a former POW and who was 
interned for not less than 30 days, certain diseases which 
become manifest to a degree of at least 10 percent at any 
time after active service, shall be considered to have been 
incurred in or aggravated by service, notwithstanding that 
there is no record of such disease during the period of 
service.   These diseases include avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if the veteran was interned in 
climactic conditions consistent with the occurrence of 
frostbite), post-traumatic osteoarthritis, peripheral 
neuropathy except when directly related to infectious causes, 
irritable bowel syndrome, or peptic ulcer disease.  This 
presumption can be rebutted where there is affirmative 
evidence to the contrary of intercurrent injury or disease.  
38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. §§ 3.307 
3.309(c) (1998).

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
of an injury incurred in service shall be accepted as 
sufficient proof of service incurrence of the injury if the 
evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 1991).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The appellant apparently contends that the veteran's death 
should be service connected because he died of a heart attack 
or stroke and because of the severity of his service-
connected PTSD.  

The appellant does not allege, nor does the evidence of 
record establish, that any pulmonary disorder, including COPD 
or the veteran's fatal endobronchial cancer, had its onset 
during service or within the first post-service year.  The 
first evidence of record showing the presence of COPD is 
dated in 1974 and of cancer is dated 1992, many years 
following the veteran's separation from service.  The record 
lacks evidence of a nexus, or link, between these conditions 
and the veteran's active service.  There are no medical 
opinions or other competent evidence contained in any of the 
veteran's post-service medical records relating his cancer or 
any pulmonary disorder to any inservice finding or event.  
There is also no medical evidence in the record at all 
tending to show that a chronic pulmonary disorder was present 
during active service or within the first post-service year.

Nor does the evidence of record establish that a CVA, 
cardiovascular disease or any of the veteran's service-
connected disabilities, i.e., PTSD, traumatic arthritis of 
the lumbar spine, or a scar of the left arm, residual of a 
gunshot wound, caused his death.  The terminal report of 
hospitalization contains only a diagnosis of endobronchial 
cancer and the death certificate lists this as the immediate 
cause of death.  There is no medical evidence of record 
relating the veteran's death to a CVA, cardiovascular 
disease, PTSD, traumatic arthritis of the lumbar spine, or a 
scar of the left arm.  The only evidence in support of a 
finding that the veteran's death was caused by a CVA, 
cardiovascular disease or his service-connected PTSD is the 
appellant's statement.  However, there is no indication that 
she possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield, 8 Vet. App. at 388; 
Robinette, 8 Vet. App. at 74; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Because no medical evidence has been presented or secured 
showing that a CVA or cardiovascular disease caused the 
veteran's death, the Board need not determine whether or not 
the veteran acquired either of these conditions in service or 
whether they were caused or aggravated by a service-connected 
disability. 

Thus, the evidence of record fails to establish a basis for 
service connection for the cause of the veteran's death.  The 
appellant has submitted no medical evidence, and there is 
none in the claims file, to render her claim plausible.  
Accordingly, the Board finds that her claim is not well 
grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for the cause of the 
veteran's death.  While the RO did not obtain the veteran's 
Social Security Administration (SSA) records, additional 
development to obtain these records is unnecessary in view of 
the medical evidence currently of record.  See Transcript of 
personal hearing, dated August 30, 1982, page 2.  There is no 
basis for speculating that these records would produce 
evidence necessary to well ground the appellant's claim for 
service connection for the cause of the veteran's death, 
i.e., that they would show that a service-connected 
disability caused his death.  Brewer v. West, 11 Vet. App. 
228 (1998); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication."). Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).  The Board would not address at this 
time whether the SSA records are needed in connection with 
the allegation referred to the RO in the Introduction section 
of this decision.  


ORDER

Having found the claim not well grounded, entitlement to 
service connection for the cause of the veteran's death is 
denied.



		
	JOAQUIN AGUAYO PERELES
	Member, Board of Veterans' Appeals



 

